By the whole Court.
There is no defect in the declaration, to justify the decision of the Court of Common Pleas. There- is alleged a promise, and a breach, and a consideration sufficient to raise a promise. The defendant having borrowed and had the money for which the bond was given, it was his duty to pay the bond; and what the said Zachariah, his surety, paid upon it, he paid for the use of the defendant, who became indebted to him upon such payment; which was a sufficient consideration, or indebtedness, to raise the promise laid in the plaintiff’s declaration.